Judgment, Supreme Court, New York County, entered on February 26, 1971, in favor of the plaintiff-respondent against the defendant-appellant Erie Lackawanna Railway Company on the cause of action for pecuniary loss by reason of the death of decedent, unanimously reversed, on the law and on the facts, and vacated, and a new trial granted, with costs and disbursements to abide the event, unless the -plaintiff-respondent within 20 days of service upon her by the defendant-appellant of a copy of the order entered hereon, with notice of entry thereon, serves and files in the office of the clerk of the trial court a written stipulation *812accepting $33,352.75 in lieu of the $53,352.75 (which included $3,352.75 special damages) awarded her by verdict, in which event the judgment is modified to that extent and, as thus modified, is affirmed, without costs and without disbursements. It is our opinion that the amount awarded by the jury is excessive and that a verdict in excess of the amount indicated is not warranted on this record. Concur — Markewich, J. P., Nunez, Murphy, Steuer and Capozzoli, JJ.